IN THE
                                TENTH COURT OF APPEALS

                                        No. 10-17-00337-CV

VINSON CORROSION CONTROL SERVICES, INC.
AND NATHAN D. VINSON,
                                   Appellants
v.

WALKER COUNTY, TEXAS,
                                                                          Appellee



                                  From the 12th District Court
                                     Walker County, Texas
                                    Trial Court No. 12-25998


                     ORDER GRANTING REHEARING
                     AND WITHDRAWAL OF OPINION


        On January 31, 2018, we dismissed this appeal filed by appellants, Vinson

Corrosion Control Services, Inc. and Nathan D. Vinson, for failing to pay or make

arrangements to pay the clerk’s fees for preparation of the record.1 See generally Vinson


        1  The record reflects that the Clerk’s Record was originally due on November 27, 2017. On
December 12, 2017, we informed appellants that they had not paid or made arrangements to pay: (1) the
clerk’s fees for preparation of the record; and (2) this Court’s filing fee. As such, we warned appellants that
this appeal would be dismissed for want of prosecution, unless they paid or made arrangements to pay the
Corrosion Control Servs. v. Walker County, No. 10-17-00337-CV, 2018 Tex. App. LEXIS 888

(Tex. App.—Waco Jan. 31, 2018, no pet. h.) (mem. op.). On February 7, 2018, appellants

paid for the Clerk’s Record and filed a motion to reinstate this appeal. We grant

appellants’ motion to reinstate this appeal and withdraw our memorandum opinion and

judgment issued on January 31, 2018.




                                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed February 21, 2018




appropriate fees and notified this Court of the actions taken within twenty-one days of December 12, 2017.
Despite an untimely January 5, 2018 notice stating that they were making arrangements to pay for the
Clerk’s Record, the Clerk’s Record still had not been filed by the date we issued our original opinion in this
matter.
Vinson Corrosion Control Servs., Inc., et al. v. Walker County                                         Page 2